DETAILED ACTION
Currently, claims 107, 109-111, and 114-121 are being examined, while claims 108, 112, and 113 have been withdrawn, and the remaining claims have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 107, 109-111, and 114-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 7,282,051.  Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 107, 109-111, and 114-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 26-40 of U.S. Patent No. 7,347,859.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 107, 109-111, and 114-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,757,188.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 107, 109-111, and 114-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 10/387,812 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are narrower than the application claims and therefore the application claims would necessarily infringe on the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 107 and 109-111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran, U.S. 5,697,927 (hereinafter Imran) in view of Pearson, U.S. 2003/0212394 (hereinafter Pearson).
Regarding claims 107 and 109, Imran discloses (note figs. 6-8) an ablation probe comprising: a shaft (92), an ‘open-ended’ ablative tip (99), lumen (96), side exit port (107/108), and pump assembly (113), wherein the shaft and the ablative tip necessarily comprise a ‘unibody’ structure (fully-constructed probe could be described as a one-body structure), wherein the unibody structure is (partially constructed from) an electrically conductive material (e.g., the ablative tip), and wherein the ablation probe is devoid of a secondary shaft that surrounds the unibody structure of the shaft and the ablative tip.  However, Imran fails to explicitly disclose a probe comprising a sharpened tip.  Pearson teaches a similar device that can comprise any of a variety of interchangeable ablative tips, depending on the desired target, including sharpened and rounded tips (note figs. 9A-H).  It is well known in the art that these different ablative tip designs are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Imran to comprise any of a variety of ablative tip designs (including sharpened).  This is because this modification would have merely comprised 
Regarding claim 110, Imran discloses (note figs. 7-8) an ablation probe wherein the port is ‘carried by’ the ablative element.
Regarding claim 111, Imran discloses (note figs. 6-8) an ablation probe further comprising a ‘reservoir’ (118) and an inlet port (117) capable of transferring a solution from an external source (111) into the reservoir. 

Claims 114-120 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran in view of Pearson as applied to claims 107 and 109-111 above, and further in view of Byron, U.S. 2004/0016427 (hereinafter Byron).
Regarding claims 114-120, Imran discloses an ablation probe comprising a pump assembly, a reservoir, and an inlet port (see above).  However, Imran fails to explicitly disclose a pump assembly having the claimed valve and plunger arrangement.  Byron teaches (note fig. 3, paragraph 67) a similar fluid delivery apparatus comprising the claimed valve and plunger arrangement.  It is well known in the art that this interchangeable fluid delivery configuration would result in increased efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Imran to comprise the claimed valve and plunger arrangement.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid delivery configurations in order to increase efficiency (see MPE 2143). 

121 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran in view of Pearson and Byron as applied to claims 114-120 above, and further in view of Francart, U.S. 5,517,008 (hereinafter Francart).
Regarding claim 121, Imran in view of Pearson and Byron (see above) teaches an ablation probe comprising a pump assembly having a plunger.  However, this combination of references fails to expressly teach a pump assembly having the claimed spring-plunger arrangement.  Francart teaches (note col. 4, line 41) a similar pumping apparatus comprising the claimed spring-plunger arrangement.  It is well known in the art that this pump design would result in increased efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Imran to comprise the claimed spring-plunger arrangement in order to increase efficiency. 

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.  More specifically, Examiner maintains that the double patenting rejections are still pending in view of the pending nature of the claims of the instant application.  Furthermore, while Applicant argues that the claims have not been met by Imran in view of Pearson, Examiner respectfully disagrees.  Examiner maintains that the claims have been me as they are currently written, due to the breadth of limitations such as “a unibody structure” and “the unibody structure is an electrically conductive material” (see interpretation in the rejection above).  It should be noted that the “unibody” limitation is not limited to a molded component without any joints, but rather any element that . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794